Citation Nr: 1823860	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  09-42 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the rating period from September 27, 2005 to May 29, 2008.  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision from the RO in Montgomery, Alabama, which denied TDIU.  By way of history, in February 2014, the Board found that the issue of TDIU was not raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a January 2015 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the February 2014 Board decision to the extent that it found that entitlement to a TDIU had not been reasonably raised by the record, and remanded the issue.  

In December 2015, the Board found that the issue of TDIU was rendered moot for the rating period from June 5, 2014, when the service-connected posttraumatic stress disorder (PTSD) was assigned a 100 percent schedular rating, as assigning an additional TDIU for all service-connected disabilities would result in duplicate counting of disabilities because the evidence of record did not show that the Veteran was unable to secure and follow substantial gainful employment solely by reason of service-connected disabilities other than PTSD.  See Bradly v. Peake, 
22 Vet App 280 (2008); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board also found that the October 2015 statement was an adequate and timely notice of disagreement with April 2015 rating decision that denied TDIU and remanded the TDIU issue for the rating period from September 27, 2005 to May 29, 2008 for the RO to provide a statement of the case.  See December 2015 Board Decision.  Because the above referenced development has been completed, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the December 2015 Board Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In an April 2016 rating decision, the RO granted TDIU for the rating period from May 29, 2008 to June 5, 2014, which is a full grant of benefits for that rating period; therefore, TDIU for the rating period from May 29, 2008 to June 5, 2014 is no longer on appeal before the Board.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDING OF FACT

For the entire rating period from September 27, 2005 to May 29, 2008, the Veteran has not been rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period from September 27, 2005 to May 29, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the appeal for TDIU is derived from a downstream element of a claim for service connection for PTSD that was received September 27, 2005, which arose from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial ratings and effective dates).  

With regard to the duty to assist, VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated service treatment records, military personnel records, VA treatment records, private treatment records, relevant VA examination reports, the April 2013 Board hearing transcript, and the Veteran's lay statements with claim file.

The Veteran was afforded VA examinations in January 2006, May 2008, April 2010, May 2012, October 2012, and December 2012, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, provided detailed findings, and offered an opinion with supporting rationale.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Rating Schedule, which is based on the average impairment of earning capacity.  
38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2017).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the VA Form 21-8940 and addendum statement received October 2015 (October 2015 claim), the Veteran requested a total disability rating based on unemployability.  In the October 2015 Statement the Veteran asserted being unable to secure (obtain) and maintain (follow) substantial gainful employment due to service-connected disabilities, and that he ceased working in June 2007.  A September 2015 Earnings Statement reflects full time earnings of $26,550 in 2005, $29,021 in 2006, and $16,164 in 2007, which is consistent with the assertion that the Veteran stopped working full time in mid-2007.  

After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted for any period from September 27, 2005 to May 29, 2008.  The evidence shows that the Veteran maintained substantially gainful employment through July 2007, when the Veteran's job relocated, and that symptoms of, and impairments caused by, the service-connected disabilities did not render the Veteran unable to obtain or maintain substantial gainful employment from July 2007, when employment was terminated due to unrelated job relocation reasons, to May 29, 2008, when TDIU was granted.  

The Veteran's service-connected disabilities for the rating period from September 27, 2005 to May 29, 2008 do not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  For the relevant rating period from September 27, 2005 to May 29, 2008, the Veteran is service connected for PTSD (50 percent disabling), tinnitus (10 percent disabling), and right ear hearing loss (0 percent disabling), for a combined disability rating of 60 percent.

Although one of the Veteran's service-connected disabilities (i.e., PTSD) is rated at least 40 percent disabling, the service-connected disabilities did not reach a combined 70 percent rating.  Additionally, taken together as occurring under a common etiology (e.g., right hearing loss (0 percent) and tinnitus (10 percent)) the Veteran still does not meet the criteria for a single disability rated as 60 percent disabling for this period.  See 38 C.F.R. § 4.25.

Further, having considered all the evidence of record, lay and medical, the Board finds that referral under 38 C.F.R. § 4.16(b) to the Compensation and Pension Director for extraschedular consideration is not warranted in the instant matter.  While the evidence of record reflects that the service-connected disabilities, primarily PTSD, caused some functional limitations and impairment, the service-connected disabilities did not render the Veteran unable to secure and maintain substantial gainful employment from September 27, 2005 to May 29, 2008.  

In the October 2015 TDIU claim, the Veteran asserts he last worked full time as a screen printer for West Point Home from 1970 to 2007, and that the service-connected disabilities (PTSD, right ear hearing loss, and tinnitus) prevented him from maintaining substantial gainful employment.  In the October 2015 TDIU claim, the Veteran asserted that PTSD caused him to have frequent, intrusive, and distracting flashbacks of his time in service; sleep impairment due to nightmares; severely limited ability to maintain personal and professional relationships due to anger problems and low frustration tolerance; severely impacted his memory; and caused difficulties maintaining focus and productivity.  The Veteran also asserted that tinnitus caused constant ringing in the ears that also made it difficult to fall asleep or focus on things and caused frustration when trying to interact with others, as he had to ask people to repeat themselves due to loud ringing in the ears.  See October 2015 claim.  At the August 2013 Board hearing, the Veteran testified that he last worked in 2005, but stated that he stopped working because "the job left."  The Veteran also provided lay testimony that symptoms of PTSD increased in severity prior to 2008, but became worse in 2008 due to nightmares, difficulties with dealing with everyday life, and increasing thoughts of Vietnam.  See August 2013 Board hearing transcript.

An October 2005 letter from a private psychologist reflects that the Veteran reported that he had impaired sleep due to nightmares and flashbacks of repeated disturbances of Vietnam.  The Veteran reported having few friends, feeling distant and cut off from others, that coworkers learned not to joke with him and kept their distance from him, and that he had a tendency to overreact with anger over minor things due to poor frustration tolerance.  Additionally, the Veteran endorsed symptoms of depression and difficulties with concentration.  Despite some difficulties with maintaining social and professional relationships, diminished frustration tolerance, nightmares, flashbacks, depression, and limited concentration, the Veteran was able to maintain a loving relationship with his wife.  Additionally, the private psychologist assessed that PTSD caused no more than moderately severe symptoms and did not opine that PTSD prevented the Veteran from maintaining substantial gainful employment. 

Private treatment records from Internal Medicine Associates dated from 2005 through 2006 reflect that the Veteran reported low energy in May 2006, but otherwise only sought treatment for physical non-service-connected disorders and did not report and psychological complaints.  The May 2006 private treatment record reflects that the Veteran specifically denied any symptoms of depression, and the Veteran stated that he had a good appetite and was sleeping well at night. 

VA treatment records dated November 2007 through March 2008 reflect that the Veteran endorsed increasing psychiatric symptoms over the years including fatigue, mood swings, depression, flashbacks, irritability, sleep disturbance due to nightmares three to four times a week, social isolation and a less than close relationship with some of his family; however, the Veteran stated that he had a loving and supportive relationship with his wife, a close and supportive relationship with his children, and a good relationship with his mother.  The Veteran was taking psychotropic medications for depression and sleep that provided some benefit and gave him more energy and motivation to do things.  Despite some evidence of depressed or mildly dysphoric mood, mental status examinations otherwise reflected that the Veteran was alert and oriented with clear speech; good eye contact and appropriate behavior; no psychomotor agitation or retardation; goal directed thought processes; intact memory; cognitive functioning that was within normal limits; adequate judgment; fair insight; no paranoia or other thought disorders; and no thoughts of harming himself or others.  The Veteran also had no past or present history of inpatient psychiatric treatment or legal problems.  See November 2007, December 2007, January 2008 and March 2008 VA treatment records.  Additionally, a December 2007 audiological consultation reflects that the Veteran reported noticing gradual hearing loss over the past 37 years, but he denied any problems with tinnitus.  See December 2007 VA treatment record.

During the relevant rating period, VA provided PTSD and audiology examinations in January 2006 and May 2008.  During the January 2006 initial VA PTSD examination, the VA examiner assessed that the Veteran was mildly to moderately anxious and that he reported vague paranoid ideas, but no evidence of delusions.  Additionally, although the Veteran had few friends and mild to moderate symptoms of sleep impairment, hypersensitivity to noise, flashbacks, nightmares, and anxious mood at time, the Veteran stated that he had good communication with his supervisor, he denied any impulsive behavior at work, he had been working steadily on his job for the past 35 years, and he attended church and he enjoyed gardening and working in his yard.  The VA examiner also assessed that the Veteran was cooperative with good communication and eye contact, fair memory, and that he was competent to manage his finances and daily affairs.  

During the May 2008 VA PTSD examination, the Veteran reported that he was easily irritated or upset, but denied any history of physical abuse of impulsive behavior.  Additionally, despite reporting that he preferred to be alone due to being easily angered, the Veteran again endorsed a supportive relationship with his wife, an okay relationship with his children, he denied a history of violence towards others, he participated in group therapy, and he continued to attend church occasionally.  The Veteran reported that he was currently unemployed for one year because his job went overseas, but he denied unemployment due to the effects of his mental disability.  

The May 2008 psychological VA examiner assessed that the Veteran was initially guarded, lacking in production, had below average intelligence, and mildly impaired short and long term memory; however, the Veteran was also polite and cooperative with normal speech; goal directed thinking; the ability to do simple mathematics; he prudently managed his finances and paid his own bills; and he evidenced no delusions, suicidal ideation, or homicidal ideation.  The VA examiner assessed occupational and social impairment with reduced reliability and productivity evidenced by decreased interactions with others, sometimes conflicting marital relationship related to irritability; decreased and sometimes total lack of motivation to perform activities of daily living and decreased interest in recreational or leisure pursuits.  While the VA examiner noted that psychiatric symptoms had some impact on the Veteran's motivation to seek other employment since his prior job relocated, the VA examiner explained that the Veteran's unemployment was not primarily related to symptoms of PTSD, indicating that unemployment was primarily related to the relocation of the previous job.  

During the May 2008 VA audiological examination, the Veteran reported that hearing loss and tinnitus caused difficulty understanding conversational speech and tinnitus caused him frustration.  Right ear hearing loss was manifested by functional impairment characterized by puretone thresholds in the right ear of 20 to 30 decibels (dB) a 500 to 2000 Hertz (Hz); 45 dB and 40 dB at 3000 and 4000 Hz, respectively; and a speech discrimination of 92 percent in the right ear, consistent with normal to no more than moderate hearing loss in the right ear. 

Moreover, as previously indicated, the record does not reflect that employment ended during the relevant rating period due to the service-connected disabilities, as the Veteran has reported throughout the appeal that he stopped working in July 2007 because his job relocated overseas.  See December 2007 VA treatment record, May 2008 VA examination report, and August 2013 Board hearing transcript.  Despite ongoing symptoms of PTSD such as sleep disturbance, flashbacks, nightmares, difficulties maintaining social and professional relationships, limited concentration and memory, irritability and depression, the Veteran maintained employment as a screen printer for 37 years, and did not lose any time from work due to the service-connected PTSD, right hearing loss, or tinnitus prior to being laid off in July 2007.  See December 2007 VA treatment record; January 2006 and May 2008 VA examination reports; October 2015 claim.  Although the Veteran reported during the Sepetmber 2015 vocational assessment that his coworkers and supervisors recognized his PTSD symptoms and gave him more leeway at work, the Veteran did not report and the record does not reflect that the Veteran was given special accommodations, or afforded less responsibilities or duties comparable to other non-disabled individuals performing the same job, so the evidence of record does not show that the Veteran was engaged in marginal employment during the relevant rating period.

Additionally, while the VA examiner noted that symptoms of PTSD had some impact on the Veteran's motivation to seek other employment when his job relocated, Veteran wrote that he did seek other employment after his job ended, as he applied for a job in retail in September 2007, a job that would have likely required the Veteran to employ some level of social interaction with others, focus and concentration on tasks, production and pace had he been hired.  See October 2017 claim.  Additionally, in December 2007, the Veteran reported that he was collecting unemployment, which requires the Veteran to certify that he is ready, able, and willing to work in order to receive unemployment benefits.  See December 2007 VA treatment record.  

In a September 2015 vocational assessment, a private vocational expert opined that symptoms related to PTSD prevented the Veteran from securing and following substantial gainful employment since 2007 when he stopped working as a screen printer, and noted that the unavailability of the Veteran's job after it relocated contributed to the inability secure substantial gainful employment.  The Board finds the vocational expert's opinion to be of little probative value to the extent that the vocational expert opined that the Veteran's PTSD rendered the Veteran unable to work from July 2007, when his job relocated, to May 29, 2008, as other lay and medical evidence of record, including the Veteran lay statements, reflects that despite symptoms of PTSD, such as flashbacks, nightmares, sleep impairment, difficulties with concentration and memory, and difficulties maintaining social and professional relationships, the Veteran was cooperative and alert with good communication, no more than mild limitations in memory and concentration, no thoughts of harm or history of violence towards others, and he reported benefit from taking medications for sleep and psychiatric symptoms, which caused increased energy and motivation to do things.  Additionally, despite the Veteran's lay testimony that symptoms of PTSD worsened prior to 2008, the Veteran worked full time for 37 years until July 2007 with ongoing symptoms of PTSD, stated he did not lose any time from work and that employment did not end due to the service-connected disabilities, and he continued to look for employment after his job relocated.  See December 2007 and January 2008 VA treatment records, January2006 and May 2008 VA examination reports, and October 2015 claim.  

Moreover, the Veteran has a high school education and two semesters of college courses and he was able to perform the screen printer job, which has a specific vocational preparation of 3 (i.e., semi-skilled) with ongoing symptoms of PTSD despite his limited education.  Although the vocational expert indicated that the Veteran's job was no longer available in the September 2015 report, the vocational expert also noted that there remained 1,050 screening printing jobs in 2007 and less than 450 jobs by 2009 in the Metropolitan Birmingham-Hoover, Alabama region, so there were other screen printing jobs available from July 2007 (when the Veteran's job relocated) to May 29, 2008 in the Veteran's geographic location.  Additionally, the vocational expert did not indicate that the service-connected disabilities rendered the Veteran unable to perform all other comparable semi-skilled or unskilled jobs that the Veteran during the relevant rating period.  TDIU should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro, 1 Vet. App. at 331-332; see also Hatlestad, 5 Vet. App. at 529 (holding that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability).  

Having reviewed all of the evidence of record, both lay and medical, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a TDIU have not been met for any period on appeal from September 27, 2005 to May 29, 2008.  The evidence reflects that the Veteran was no longer employed as of July 2007; however, the Veteran testified that he stopped working because his job left, and other evidence of record including the Veteran's statements during the May 2008 VA examination and in the October 2015 claim, reflect that employment ended in July 2007 because the Veteran's job relocated, with no indication that the service-connected disabilities were the reason for the termination of employment.  Additionally, the record reflects that the Veteran reported having a somewhat active lifestyle during the relevant rating period (from September 27, 2005 to May 29, 2008) that included regularly managing his hygiene, attending church, doing yard work and gardening, and helping care for his wife who has multiple sclerosis.  See January 2006 and May 2008 VA examination reports; September 2015 vocational expert report.  As the preponderance of the lay and medical evidence is against a finding for a TDIU for the rating period from September 27, 2005 to May 29, 2008, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107; 
38 C.F.R. § 3.102.


ORDER

For the entire rating period from September 27, 2005 to May 29, 2008, TDIU is denied. 




______________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


